Citation Nr: 1605988	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  15-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PSTD), to include bipolar disorder, anxiety and depression.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In October 2015, the Veteran testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety and depression, etiologically related to military service or to any incident incurred therein.

2.  The Veteran does not meet the schedular criteria for TDIU, and the evidence during this period does not suggest that his service-connected disabilities rendered him totally unable to secure or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a psychiatric disorder, to include bipolar disorder, anxiety and depression, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (3), 3.310, 4.125(a) (2014).

2.  The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (3), 3.310, 4.125(a) (2014).

3.  The criteria for an award of a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in November 2014 advised the Veteran with what information or evidence is necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The November 2014 VCAA letter was not sent prior to the rating decision in June 2013.  However, the claims were readjudicated in a Statement of the Case (SOC) of June 2015 after the November 2014 notice.  Therefore, any deficiencies with the timing of the letter are non-prejudicial as the Veteran was afforded the opportunity to submit additional evidence.  

The Board also notes that the November 2014 letter did not provided notice pursuant to 38 C.F.R. § 3.304(f), concerning PTSD and the alleged physical assault.  However, the VA examiners in May 2013, July 2014 and January 2015 discussed that specific stressor in the examination report, so did the Veteran at the videoconference hearing of October 2015.  Moreover, the claimed stressor, as will be discussed below, is confirmed.  Furthermore, the preponderance of the evidence indicates that the Veteran does not meet the criteria for PTSD, and the preponderance of the evidence shows bipolar disorder, anxiety and depression are not due to service, on bases other than the corroboration of the service stressor, and so any failure to notify the Veteran pursuant to 38 C.F.R. § 3.304(f) is not prejudicial to him.  A remand for such would serve no useful purpose and so it is not necessary.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.  Indeed, at the videoconference hearing, the Veteran testified there were no outstanding records to be obtained.  

The Veteran was also provided an opportunity to set forth his contentions during a videoconference Board hearing in October 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The Veteran was afforded VA examinations in May 2013, July 2014 and January 2015.  An addendum medical etiology opinion was obtained in April 2015.  The examinations are adequate, as the examination reports show that the examiners considered the Veteran's relevant medical/military/occupational history, reviewed relevant prior examinations and provided reasoned analysis to support the medical opinions provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims. 


Legal Criteria and Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran in this case has not asserted, and the evidence of record does not show, that he was diagnosed with PTSD or any other psychiatric disorder during service, and the evidence does not show that he engaged in combat, so the provisions of 38 C.F.R. § 3.304(f)(1)-(2) are not for consideration.  The Veteran is not shown to have been a prisoner of war, so the provisions of 38 C.F.R. § 3.304(f)(4) are also not for consideration.

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

The provisions of 38 C.F.R. § 3.304(f)(5) provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.

Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Therefore, they are not applicable in the present case.
 
The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran and his representative argue that the Veteran has an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety and depression, which are due to an assault in service.  Specifically, the Veteran has argued that he was assaulted in 1987 by a friend's boyfriend at which time he suffered injuries to his face, eyes and ears.. 

Service treatment records of June and July 1987 show the Veteran sought treatment for problems with his eyes and numbness on the face following being punched in the face.  In light of the foregoing, the Board accepts the Veteran's reports of being physical assaulted in service.  Therefore, the Veteran's claimed stressor is corroborated.  

With respect to whether the assault resulted in a chronic acquired psychiatric disorder, the Board observes that in an August 1987 Report of Medical History related to the Veteran's separation physical the Veteran denied any psychiatric problems of any kind.  An August 1987 separation physical noted the Veteran to be normal psychiatrically.

In May 2013, the Veteran underwent a psychiatric examination.  At the time, the examiner noted and accepted the Veteran's reported stressor of being assaulted in service.  After an examination of the Veteran, the examiner rendered diagnoses of bipolar disorder, not otherwise specified (NOS) and polysubstance dependence.  The examiner opined that bipolar disorder was less likely than not related to service.  She reasoned that the claimed stressor of an assault is highly unlikely to cause his condition, bipolar disorder, which is largely a biological disorder.  She noted that she gave him the diagnosis of bipolar disorder NOS because he stated he has largely manic symptoms without many depressive symptoms.  She further noted that his bipolar disorder symptoms are very similar to the symptoms of using/abusing stimulants such as methamphetamines or cocaine.  In fact, she noted, due to the Veteran's heavy use of substance it is difficult to know whether his clinical presentation is substance-induced or the result of a primary mood disorder.  It is for this reason that a diagnosis of bipolar disorder NOS as the DSM-IV TR indicates that the NOS specifier should be given in situations where the clinician is unable to determine whether the bipolar symptoms are primary due to general medical condition or substance induced.  Finally, she noted that the reported anxiety and depression are part of his bipolar disorder diagnosis.  He is also positive for substance abuse which may explain depression and anxiety symptoms.

The Veteran was afforded another VA examination in July 2014.  At the time, the examiner also noted the reported assault stressor.  After an examination of the Veteran, the examiner rendered diagnoses of unspecified bipolar disorder and related disorder, opioid use disorder, and unspecified stimulant-related disorder.  The examiner noted that similar to the findings from the May 2013 VA examination, it is currently not possible to determine if the Veteran's reported bipolar symptoms and associated mood instability is 'primary' or substance induced due to ongoing issues with substance use and dependence.  

An August 2014 letter from the Veteran's VA treating psychiatrist, Dr. A.J., states that the Veteran has been diagnosed with bipolar disorder, panic disorder without agoraphobia, cocaine abuse in sustained full remission, and narcotic dependence early remission.  

In January 2015, the Veteran underwent a VA PTSD examination.  At the time, the Veteran was diagnosed with unspecified bipolar disorder and related disorder, opioid use disorder in early remission, and unspecified stimulant-related disorder in reported early remission.  The examiner noted that the Veteran does not meet the symptom criteria for a trauma-and stressor related disorder that would include PTSD.  A review of his records reflects that he has never been diagnosed with PTSD by his treating providers.  Additionally, he apparently received no mental health treatment during his military service nor directly sought out mental health treatment subsequent to discharge for mental health difficulties relating to his reported stressor until very recently.  

The examiner noted that a review of VA outpatient treatment records indicates that he met with a VA mental health therapist in November 2014 and directly requested treatment for PTSD (note from that clinical contact date reflected the following: "Pt. here for follow up appt. for Bipolar disorder.  Pt. states he is trying to get service connected for PTSD and wants EBP therapy for same.  I tell him he has not been diagnose[d] with PTSD.")  While the Veteran is reporting some distress and physiological anxiety when recalling the stressful event over the course of the last 30 days, this is likely more related to his request to clinically concentrate on the event within the context of his current individual therapy involvement, as clinical documentation reflects that his experience with the event has been the focus of his recent individual treatment.  The examiner continued stating that a careful and extensive review of individual symptoms comprising a PTSD diagnosis indicated that the Veteran is not approaching symptom threshold for the diagnosis.  

The examiner also stated that, in her opinion, the Veteran's primary difficulties appear to be more consistent with a pattern of mood instability over the years and with periods of mood elevation consistent with a bipolar mood disorder.  She stated it should be noted that his reported symptom pattern over the years is a diagnostic challenge due to his reports of extensive substance involvement both preceding and during his mental health involvement.  While the Veteran is reporting some recent physiological anxiety, it is felt that given his co-occurring substance disorder diagnoses and extensive substance history, diagnostic clarity is difficult and the issue of a possible separate anxiety disorder to account for those symptoms would be better suited as a rule-out diagnosis at this time. 

VA outpatient treatment records of March 2015 note a diagnosis of PTSD which was noted to be secondary to bipolar disorder.

An addendum opinion as to the diagnosis of PTSD was obtained in April 2015.  The examiner opined that he is in agreement with the two previous psychiatric examiners that the Veteran exhibits the signs and symptoms of a bipolar disorder.  He noted that as stated by his previous VA examiner on January 2015, "his primary difficulties appear to be more consistent with a pattern of mood instability over the years and with periods of mood elevation consistent with a bipolar mood disorder.  [The Veteran] explained that he was diagnosed by an outside mental health provider in 2008 and has been treated for a Bipolar mood disorder at the VA since 2011.  It should be noted that his reported symptom pattern over the years is a diagnostic challenge due to his reports of extensive substance involvement both preceding and during his mental health involvement."  

The examiner noted that while the Veteran has very recently been given a diagnosis of PTSD by his individual therapist after a number of counseling sessions that he requested to address what he describes as PTSD symptoms related to a physical assault in 1987.  He agreed with the January 2015 as to the problems with attempting to diagnose PTSD.  He also explained that there are additional reasons that a veteran can be diagnosed with PTSD by their mental health provider while not being diagnosed with this disorder by a VA examiner.  

The examiner noted some of the reasons to be: VA examiners, in most cases, have access to more sources of information, e.g., Service Treatment Records (STRs), private medical records, military personnel records, and have more time to review relevant treatment records; also, VA examiners are able to conduct objective testing (standardized psychometric tests).  He also noted that VA examiners are able to use structured diagnostic interviews, which are more accurate than unstructured interviews.  While treating providers often give the veteran the PCL-M to complete, the transparency of this self-report form is such that it lends itself very easily to response bias that might otherwise get 'filtered out' through direct interview questions regarding these symptoms.  Further, VA examiners do not have to worry about the impact of their diagnosis on the therapeutic alliance.  VA examiners also extensively scrutinize self-reported symptoms and etiological assumptions, whereas it is often counter-productive for a treating clinician to approach an evaluation with the same level of scrutiny.  Finally, he noted that VA examiners are able to comprehensively assess for potential dissimulation. 

With regards to PTSD, the Board notes that, in consideration of the evidence above, the Board finds that the preponderance of the evidence is against a finding of a current diagnosis of PTSD.  Indeed, the Board acknowledges that there are some clinical records which show a diagnosis of PTSD.  However, none of the VA examiners have rendered a diagnosis of PTSD.  Moreover, the January and April 2015 VA examiners provided a very detailed opinion and explanation as to why the Veteran did not meet a diagnosis of PTSD.  The opinions considered all of the Veteran's reported symptoms, the history of his psychiatric symptoms and a full examination.  Significantly, the April 2015 examiner considered all of the clinical records which showed a diagnosis of PTSD and explained why such diagnosis may be rendered and why he disagreed with said diagnosis.  The Board gives this opinion great weight as it provides a detailed rationale and includes a thorough review of the evidentiary record.  Finally, and significantly, the August 21014 letter from the Veteran's VA treating psychiatrist did not list PTSD as one of the diagnosed psychiatric conditions.  

The Board places greater probative weight on the opinions rendered by the VA examiners rather than the clinical records which show a diagnosis based on the Veteran's request to be treated for PTSD and which render a diagnosis of PTSD without a thorough and complete examination of the Veteran.  

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran must fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. §§ 3.304(f)(1) - (5).  Given that the Veteran does not currently have a medical diagnosis for PTSD, the claims fails on this element.  VA regulations require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of current disability of PTSD, the Board finds that service connection for PTSD is not warranted.

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM-IV.  While the record does show that the Veteran does have certain symptoms his current disability does not reflect a current diagnosis of PTSD.  The record shows that the Veteran was treated for PTSD.  However, as noted in the April 2015 VA addendum opinion, this finding was not based on a review of the records, did not involve proper testing, and was not in accordance with DSM criteria.  The Veteran failed to have a qualifying diagnosis for PTSD at his any of his VA examinations, and the April 2015 VA addendum opinion in accordance with the DSM.  The medical opinions provided were all well reasoned and provided ample rationale to the Veteran's current condition and are afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In regards to the diagnosis of bipolar disorder NOS, the Board also finds that upon consideration of the evidence, service connection is not warranted.  Indeed, both the March 2013 and July 2014 VA examiners provided well reasoned opinions as to why bipolar disorder was not related to service, more specifically the claimed stressor.  The May 2013 noted that bipolar disorder is a biological condition which cannot be caused by an assault.  These opinions were based on a review of the record, a complete history of the Veteran's condition and an examination of the Veteran.  They stand uncontradicted by any other opinion of record and the Board places great probative value on the opinions. 

As to the anxiety and depression, the VA examiners also noted that these were symptoms of the Veteran's bipolar disorder and/or his substance abuse.  As these are not self-standing disabilities but rather symptoms, service connection for anxiety and depression is not warranted.  

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board must assess the other psychiatric disabilities associated with the Veteran.  In the August 2014 letter form the Veteran's treating psychiatrist, he noted that the Veteran had a diagnosis of panic disorder.  However, there is nothing in the record that related the panic disorder to service or any incident in service.  Moreover, while listed as a diagnosis in the August 2014 letter, this diagnosis was not confirmed by any of the VA examiners at any of the VA examinations.  Thus, service connection is not warranted.  

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has an acquired psychiatric disability due to his military service and that he current suffers from PTSD.  However, a chronic psychiatric disorder such as PTSD and bipolar disorder is not a medical condition a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, his lay assertion that he has an acquired psychiatric disorder which is due to service lacks any probative value.

Specific to the Veteran's history of polysubstance abuse: when drug and alcohol abuse is at issue, service connection is precluded "in two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection is not precluded if abuse is secondary to a service-connected disability.  Id.; see also 38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, (1998).  However, for the reasons stated above, the Veteran's psychiatric disorders are not service-connected, and a direct service connection theory is legally precluded.  As such, service connection for substance dependence must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of an acquired psychiatric disability to include PTSD, and bipolar disorder, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Total Disability Rating Due to Individual Unemployability (TDIU)

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2014).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

The Veteran is currently service connected for a single disability, tinnitus, rated as 10 percent disabling.  Thus, the Veteran does not meet the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU.

However, even if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a , rating boards should refer to the Director, Compensation Service for extra-schedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability. 38 C.F.R. § 4.16(b) (2014).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R.  § 3.321(b) (1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96. 

Additionally, the Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claims to the Under Secretary for Benefits or Director of Compensation Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims. 

On review of the record, the Board finds the Veteran is not unemployable by reason of his service-connected disability, tinnitus, and that referral to the Director, Compensation Services, for extra-schedular consideration is thus not warranted.

Significantly, the Veteran has maintained that he is unemployable due to the effects of his psychiatric disabilities and at no point has alleged that his service connected tinnitus causes him to be unemployable.  However, as above, service connection for an acquired psychiatric disability has been denied in the decision herein and therefore, the Veteran's psychiatric disabilities cannot be the basis for entitlement to TDIU.

There is nothing in the record that shows or even suggests, including the Veteran's own arguments, that his sole service connected disability of tinnitus, causes him to be unemployable.  

Here, the central inquiry is whether the Veteran's service-connected disability, alone, is of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The Board finds that the records is completely devoid of any evidence that tinnitus, the only service connected disability preclude the Veteran from obtaining or engaging in substantially gainful employment. 

Accordingly, the Board finds that the evidence is against granting a TDIU, and that referral for consideration of entitlement to TDIU on an extraschedular basis is not required. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, anxiety and depression, is denied.

Entitlement to service connection for PTSD is denied.


Entitlement to a TDIU is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


